DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 10/08/2021 does not place the Application in condition for allowance.
Claims 1 and 3-9 are currently pending.  In response to Office Action mailed on 07/22/2021, Applicant has amended claim 1, and cancelled claim 2.

Status of the Rejections
Due to Applicant’s amendment of claim 1, all rejections from the Office Action mailed on 07/22/2021 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2006/0105226 A1) in view of Wasmus et al. ("Characterization of H3PO4,-1H and 31P NMR spectroscopy", Solid State Ionics 80 (1995) 87-92).
Regarding claim 1, Kim discloses a redox reaction electrode (see Abstract, figure 1A, figure 2, [0047], and examples 4-6) comprising:
a catalyst carrier (carbon 11 coated with polybenzimidazole, PBI, 12); 
a Pt catalyst (Pt particles 13) supported on the catalyst carrier (11+12); and
an ionomer having proton conductivity (proton conductive ionomer [0035]).
Kim further discloses that the electrode comprises phosphoric acid H3PO4 ([0027] and example 4 or 5) and a strong acid such as perfluorosulfonic acid ([0035]) as in the case of the instant application ([0032] of instant publication).  Therefore, H3PO4 must inherently or implicitly receive H+ from the strong acid perfluorosulfonic acid to generate H4PO4+, as in the case of the instant application (see [0030] of instant publication).
However, Kim does not explicitly disclose that the peak shift δ of 31P-NMR of the redox reaction electrode is 0.5 ppm or greater.
Wasmus is directed to a perfluorosulfonic acid ionomer membrane for fuel cell wherein the amounts of H3PO4 and sulfonic acid (perfluorosulfonic acid) are selected as such the peak shift δ of 31P-NMR is 9.3 ppm (page 92, left column, last paragraph) in order to enhance the performance of the cell (see introduction section)
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used H3PO4 and perfluorosulfonic acid as taught by Wasmus as such the peak shift δ of 31P-NMR is 9.3 ppm in the redox reaction electrode of Kim in order to allow for a cell with enhanced performance.  
Regarding claim 3, Kim further discloses the ionomer further contains a strong acid such as perfluorosulfonic acid ([0035]) as in the case of the instant application ([0032] of instant publication), and therefore, it will inherently or implicitly have acidity higher than H3PO4.
Regarding claim 4, Kim further discloses that the ionomer amount is 50 wt% based on the total weight ([0035]).  Therefore, the molar ratio of the phosphoric acid H3PO4 to the strong add in the ionomer must be less than 1 (since the electrode contains other material such as Pt catalyst).

Regarding claim 7, Kim further discloses the redox reaction electrode is used in a fuel battery for generating electric energy by causing a fuel gas and an oxidant gas to undergo electrochemical reaction ([0047]). 
Regarding claim 8, Kim further discloses the redox reaction electrode is supplied with the oxidant gas ([0059]).
Regarding claim 9, Kim discloses a fuel battery (fuel cell) ([0047]) comprising the redox reaction electrode according to claim 1 (see rejection of claim 1, [0047]) and examples 4-6); and an electrolyte (electrolyte membrane) disposed to be in contact with the redox reaction electrode ([0047]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0105226 A1) in view of Wasmus as applied to claim 3 above, and further in view of Wariishi et al. (US 2004/0248013 A1).
Regarding claim 6, Kim discloses the redox reaction electrode as required by instant claim 3. Kim further discloses that the strong acid is sulfonic acid.  However, Kim does not explicitly disclose that the sulfonic acid is trifluoromethanesulfonic acid, and 1,1,1-trifluoro-N-[(trifluoromethyl)sulfonyl]methanesulfonamide.
Wariishi is directed to an electrode for a fuel cell wherein Wariishi explicitly discloses that trifluoromethanesulfonic acid is well-known sulfonic acid that is used as organic proton acid ([0078]).
Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Response to Arguments
Applicant's arguments with respect to claims 1 and 3-9 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Kim does not disclose that any specific weight ratio between strong acid and phosphoric acid such that the peak shift δ of 31P-NMR of the redox reaction electrode is 0.5 ppm or greater.
This argument is directed to the claims as amended and is moot in view of new ground of rejection as presented above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2006-142293 A discloses a redox reaction electrode (see fig. 1A) comprising catalyst carrier (110+120) and Pt catalyst (130), wherein ionomer contains perfluorosulfonic acid which would react with H3PO4 to form H4PO4+.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GOLAM MOWLA/Primary Examiner, Art Unit 1721